United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, PADUCAH
)
PROCESSING & DISTRIBUTION FACILITY,
)
Paducah, KY, Employer
)
___________________________________________ )
T.L. Appellant

Appearances:
Alan J, Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1474
Issued: April 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 26, 2009 appellant filed a timely appeal from an April 20, 2009 merit decision of
the Office of Workers’ Compensation Programs, which found that she failed to establish that she
sustained an injury as alleged. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the issue in this case.
ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty.
FACTUAL HISTORY
On July 3, 2008 appellant, then a 47-year-old casual employee, filed an occupational
disease claim alleging that she sustained left de Quervain’s syndrome due to constant use of her
hands at work. She first became aware of her condition and of its relation to her work on
June 6, 2008. Appellant stopped work on June 10, 2008. The employing establishment

controverted the claim and advised the Office that she was terminated on June 1, 2008 due to
insubordination with the plant manager.
In an undated statement, appellant alleged that, upon reporting to work on June 9, 2008,
the plant manager, Loretta Kent, put her on the culling belt. She informed Ms. Kent that her
physician had prescribed work limitations but Ms. Kent disregarded the restriction. Appellant
advised that she worked the belt despite extreme pain and requested permission to leave work
early. She was allowed to leave early but, the following day, she was directed to work the
culling belt again. Appellant again informed Ms. Kent that she could not work the belt due to
pain and she was told to go home. She was terminated the following day because of her injury.
In a June 23, 2008 report, Dr. Daniel M. Tkach, a Board-certified surgeon and plastic
surgeon, noted that appellant reported pain in her left thumb, which was causing pain on and off
for several years. Appellant related that the symptoms were exacerbated by her work to the point
that she was having difficulty using her hand in any activity because of severe pain. Dr. Tkach
diagnosed left de Quervain’s syndrome.
On July 14, 2008 the Office advised appellant that additional factual and medical
evidence was needed to support her claim.
In an August 4, 2008 attending physician’s report, Dr. Tkach noted that appellant was
seen for left thumb pain exacerbated by work. He diagnosed left de Quervain’s syndrome and
checked a box “yes” in response to whether the condition was caused or aggravated by
employment activity. Dr. Tkach filled in “possibly caused definitely aggravated.” He found that
appellant was partially disabled commencing June 23, 2008 and indicated that she required
de Quervain’s release surgery.
In an August 11, 2008 statement, appellant noted that she had worked “almost every job
… at the plant” and that most of the jobs required a great amount of hand movement. She had
worked at the employing establishment for about 12 years as both a casual employee and a
temporary employee, both of which required her to work for six days a week and seven to eight
hours daily. Appellant advised the Office that she believed that her hand injury was caused by
“working the dock and automation on tour 1.” She described the activity required to perform
automation and that there were two positions, the loader and the sweeper. Appellant explained
that the sweeper position was comprised of “taking mail as it is run through the machine and
sorted into individual pockets out of the pockets and placing it into trays.” She moved cardboard
sleeves and trays and placed them on a conveyor belt. Appellant explained that the loader
position involved lifting heavy trays and tossing mail onto the machine’s “jogger.” She alleged
that the combination of the two jobs resulted in her hand injury. Appellant denied any nonwork
factors as a cause of her condition. She denied any previous injuries to the hand, wrist, elbow or
shoulder. In a separate statement, also dated August 11, 2008, appellant refuted that she was
terminated because of insubordination.
The employing establishment submitted an undated statement which concurred that
almost every job required employees to use their hands but that no employee was required to lift
more than they felt they were capable of moving safely. It noted that appellant was having

2

attendance and behavior issues. In an undated statement received by the Office on August 21,
2008, Steven Smith, a supervisor, contended that appellant did not report a work injury.
By decision dated October 2, 2008, the Office denied appellant’s claim. It found that the
medical evidence did not demonstrate that her left thumb condition was related to accepted
work-related activities.
On October 7, 2008 appellant’s representative requested a telephonic hearing, which was
held on February 18, 2009. In an October 16, 2008 report, Dr. Tkach explained that
de Quervain’s syndrome was a repetitive stress injury and that appellant’s condition was
“certainly aggravated or at least partially caused by her repetitive activities which she does for
her employment.” He found that appellant’s condition was related, at least in large part, to
repetitive activities at work. Surgical intervention was the only option that would give her longterm relief of her problems.
In an undated statement received on December 9, 2008, appellant reiterated her
employment history. She noted that her left thumb pain began to worsen over the years.
In a March 13, 2009 letter, Geta Gordon, an employing establishment human relations
specialist, controverted the claim. She noted that appellant filed her claim several weeks after
she was terminated for insubordination.
In an April 16, 2009 report, Dr. Tkach noted that appellant was seen on June 23, 2008
with complaints of right wrist pain that she related were present for three to four months.
Appellant alleged that the “discomfort she was having was aggravated and worsened whenever
she would perform the activities involved in her work.” Dr. Tkach explained that appellant
related that she “noticed a sudden flare up of the low level pain she had been having after she
had spent a great deal of time working at a particular repetitive job she refers to as Tour 1. That
job required some lifting of some fairly heavy objects with her hands stressing her wrists. Once
that particular increase in appellant’s pain occurred she was transferred to another job which she
calls Tour 111. This job also required some fine motor dexterity of the wrists and fingers with
almost constant movement.” Dr. Tkach related that appellant noted that her pain became
intolerable and she went to the emergency room on June 6, 2008, where she was diagnosed with
tendinitis and told to see a specialist. Physical examination at the time of her first appointment
revealed tenderness at the first dorsal compartment of the right wrist, which was exacerbated by
pressure on that area as well as any restricted extension of the thumb. Dr. Tkach stated that these
findings were consistent with de Quervain’s syndrome. He opined that it was caused by
repetitive fine motor activity. Dr. Tkach explained that it was “caused by repetitive motion
requiring fine motor movement of the hands particularly of the thumb, such as the activity she
described involved in her work. Appellant’s job may not have been the only cause but given the
timeline of development and its proximal relationship to her activities at work that would
certainly be the logical conclusion.” Dr. Tkach recommended a de Quervain’s release as
conservative treatment did not provide significant relief.
By decision dated April 20, 2009, the Office hearing representative affirmed the
October 2, 2008 decision.

3

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.3
To establish that, an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.4
ANALYSIS
The Board finds that this case is not in posture for decision. Further, development of the
medical evidence is warranted.
The evidence establishes that appellant has left de Quervain’s syndrome in the left hand
and that she engaged in repetitive activities at work using her hands. There is no dispute in this
case concerning the duties she performed as a casual employee which involved lifting and hand
movement throughout each workday, including loading and sweeping mail. The question for
determination is whether the performance of these duties caused or accelerated her left
de Quervain’s syndrome.
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Id.

4

The Board finds that Dr. Tkach’s reports are generally supportive of appellant’s claim.
For example, in his June 23, August 4 and October 16, 2008 reports, Dr. Tkach diagnosed left
de Quervain’s syndrome and noted that appellant’s symptoms in her left hand were exacerbated
by her repetitive activities at work to the point that she was having difficulty using her hand in
any activity because of the severe pain. On April 16, 2009 he explained that appellant noticed a
sudden flare up of low level pain after she had spent a great deal of time working on Tour 1.
Dr. Tkach noted that the job required some lifting of some heavy objects with her hands. He also
noted that appellant also referred to another job called Tour 111, which involved fine motor
dexterity of the wrists and fingers “with almost constant movement.” Dr. Tkach opined that de
Quervain’s syndrome was caused by repetitive fine motor activity. He explained that it was
“caused by repetitive motion requiring fine motor movement of the hands particularly of the
thumb, such as the activity appellant described involved in her work. Appellant’s job may not
have been the only cause but given the timeline of development and its proximal relationship to
her activities at work that would certainly be the logical conclusion.” Although Dr. Tkach’s
reports are insufficiently rationalized to establish that she sustained de Quervain’s syndrome
while in the performance of her duties, the Board finds that they are sufficiently supportive of
her claim that further development of the evidence is warranted.5
Proceedings under the Act are not adversarial in nature nor is the Office a disinterested
arbiter.6 While the claimant has the burden to establish entitlement to compensation, the Office
shares responsibility in the development of the evidence to see that justice is done.7 The Board
will set aside the Office’s April 20, 2009 decision and remand the case for further development
of the medical evidence. Following such further development of the case record as it deems
necessary, the Office should issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

5

John J. Carlone, 41 ECAB 354 (1989); see also Cheryl A. Monnell, 40 ECAB 545 (1989); Bobby W.
Hornbuckle, 38 ECAB 626 (1987); Horace Langhorne, 29 ECAB 820 (1978); (if medical evidence establishes that
residuals of an employment-related impairment are such that they prevent an employee from continuing in the
employment, he is entitled to compensation for any loss of wage-earning capacity resulting from such incapacity).
6

Phillip L. Barnes, 55 ECAB 426 (2004).

7

Donald R. Gervasi, 57 ECAB 281(2005); William B. Webb, 56 ECAB 156 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 20, 2009 is set aside and remanded for further action
consistent with this opinion.
Issued: April 20, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

